DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of response to restriction requirement filed 03/03/2022.
Receipt is also acknowledged for amendment filed 09/19/2019 and IDS filed 02/23/2021 and 10/03/2019.
Claims 3-18, 20-23, 34-43, 45-66, 68-76 and 81-87 are canceled.
Claims 19, 24-27, 32, 44, 67 and 77-80 are amended. 
Claims 1-2, 19, 24-33, 44, 67, 77-80 are 88 are pending.
Election/Restrictions
In response to the restriction requirement mailed 01/05/2022, Applicant elected Group I encompassing claims 1-2, 19, 24-33, 44, 67 and 79 and also elected the condition in which “A” of Formula (I) is that defined in claim 2.   The election was neither made with traverse nor without traverse.   However, upon search and consideration of the claims, claims 1 and 80 were found ad being free of the art.   Therefore, the restriction requirement mailed 01/05/2022 is withdrawn.
Claims 1-2, 19, 24-33, 44, 67 and 79 are allowable. Claims 77-78, 80 and 88, that would have been withdrawn from consideration as a result of a restriction requirement and applicant’s election are no longer considered to be withdrawn.   Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II and III, as set forth in the Office action mailed on 01/05/2022, is hereby withdrawn and claims 77-78, 80 and 88 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.   In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
The examiner acknowledges this application as claiming benefit of 62/836,835 filed 04/22/2019 and 62/694,287 filed 07/05/2018. 

Information Disclosure Statement
The information disclosure statements filed o2/23/2021 and 10/03/1019 have been considered.

Prior Art: Vinh X. Truong et al., “Simultaneous Orthogonal Dual-Click Approach to Tough, In-Situ-Forming Hydrogels for Cell Encapsulation” in the Journal of American Chemical Society, Jan. 26, 2015, pp 1618-1622 (submitted by applicant in 1449) teaches hydrogel comprising norbornene functionalized chitosan (compound (1)) and polyethylene (PEG)-ditetrazine (compound 2) forming a loose network, 4-arm PEG-tetraalkyne (compound 3) is reacted with PEG dithiol (Compound 4) to form dense network; all four components (i), (2), (3) and (4) are mixed to form dense gel network (see the whole documents with emphasis on the abstract and right and left columns of page 1619.   PEG-ditetrazine has ditetrazine moiety 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  that differs from the acryloyl or acrylate group on the 4-arm PEG of the Formula (I).

Cong Truc Huynh et al., “Biodegradable star-shaped poly(ethylene glycol)-poly (-amino ester) cationic pH/temperature-sensitive copolymer hydrogels” in Colloid Polym Sci (2011) 289-308, teaches PEG-A (compound a on page 303):

    PNG
    media_image2.png
    192
    687
    media_image2.png
    Greyscale

And PEG-PAE (poly beta amino ester conjugated to acrylated 4 arm PEG as compound b shown below:
	
    PNG
    media_image3.png
    185
    819
    media_image3.png
    Greyscale

These compounds differ from the compound of Formula (I) of the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Fenton et al., “-Aminoacrylate Synthetic hydrogels: Easily Accessible and Operationally Simple Biomaterials Networks” in Angew Chem Int. Ed Engl, 2018 (epublished Nov 8 2018) filed by applicant on form 1449 is applicant’s own work having a publication date after the effective date of the instant claims.   Fenton synthesizes the compound of Formula (I) by reacting 4-arm PEG alkynoates with secondary amines in PBS buffer to form -aminoacrylate hydrogel and amines are conjugated onto terminal alkynoates form compound of Formula (I).   See the whole document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613